Conviction is for rape, punishment assessed being five years in the penitentiary.
No statement of facts or bills of exception are in the record. Appellant complained of the court's charge in several particulars, and requested a number of special charges which we find were incorporated in the main charge of the court. We are in no position to appraise the objections to the court's instruction, nor to complaint of refusing any special charges in the absence of the facts. Scott v. State, 135 Tex. Crim. 324,119 S.W.2d 884; Lloyd v. State, 114 S.W.2d 544; Stephens v. State, 136 S.W.2d 216.
Appellant set up in his motion for new trial misconduct of the jury. The facts developed on the hearing of the motion are not brought forward either in a bill of exception or by separate statement of facts. The findings of the trial judge as recited in the order overruling the motion are expressly against appellant on the averments in his motion.
The judgment is affirmed. *Page 531